Title: Benjamin O. Peers to James Madison, 22 March 1833
From: Peers, Benjamin O.
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    Lexington
                                
                                March. 22. 1833.
                            
                        
                        Being engaged at present in making "a thorough revision of the Laws Course of studies &c" of
                            Transylvania University, at the instance of the Board of Trustees who have recently elected me to the Presidency of this
                            Institution; I am extremely anxious to avail myself of so favourable an opportunity to introduce such improvements as may
                            have been made in other Colleges, together with such as may have suggested themselves to those accustomed to reflect upon
                            the organization and management of Literary Institutions.
                        All who have any experience in teaching in the slave holding states, are aware that one of the chief
                            impediments in the way of successful teaching arises out of the difficulty of maintaining proper discipline when the youth
                            claim the right of participating so largely in the business of government. From the sameness of character between
                            Virginians and Kentuckians, I have supposed that all the difficulties springing from this cause, have been encountered by
                            the Virginia University, and that therefore the history of her experience would be of essential service to me in
                            attempting to establish a system of discipline which would aim to govern neither too little nor too much. The object of
                            this communication therefore is to request that, if perfectly convenient, you would favour me with a letter (for private use only)  containing such hints either in the way of warning or advice
                            respecting this topic, or any of the peculiarities of your University, as indeed any of the great points connected
                            with education, which you shall suppose may be of service to me in executing the important task assigned me by our Board.
                        Should you find it convenient to comply with this request you will confer a signal favour on myself and our
                            Trustees; and what is far better render no inconsiderable service as I hope to the great and common cause of Education. I
                            am with profound respect yr obt servt
                        
                            
                                B. O. Peers
                            
                        
                    